DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/25/2021 with regard to the rejection of claims 1 and 11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Breed (U.S. Patent No. 7164117; hereinafter Breed) does not teach generating the 3D model of the vehicle occupant by correlating the camera images from numerous vehicle interior cameras, or generating the 3D model of the vehicle occupant taking depth of field data into account, provided by at least one of the cameras, however examiner respectfully disagrees. Breed teaches generating a 3D model of a vehicle occupant by correlating the images from at least two cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras; Col. 362, lines 30-39; i.e., a preferred implementation of at least one invention herein is to use images of different views of the occupant to correlate with known images … to make a three-dimensional map of the occupant). 
Applicant has also asserted that Krumm (U.S. Patent No. 5983147; hereinafter Krumm) does not teach determining occupant weight via a neural network and it would not have been obvious to combine the teachings of Krumm with Breed because Breed already has a weight measuring means. However, Breed does disclose an optional alternative embodiment of estimating the size and weight of a vehicle occupant using a camera system (Breed: Col. 269, lines 4-18; i.e., a single camera can frequently provide considerably more information than a weight only system without the disadvantages of weight 
Applicant has further asserted that Tabe (U.S. Patent No. 6728616; hereinafter Tabe) does not teach activating the plurality of units of the safety belt system independently of each other, however examiner respectfully disagrees. The safety belt system of Tabe has a locking mechanism that locks the seat belt once the vehicle is in motion to prevent removal of the seatbelt. Tabe further teaches varying the tension of the seatbelt through moveable coils when the vehicle is involved in an accident (Tabe: Col. 23, lines 20-25; i.e., the changeable voltage is what is then used to energize the moveable coils (95) of the seat belt tensioner to enable variable tensioning effect on the occupant (110), so that an accurate and proportionate tensioning force is assured when the vehicle is involved in an accident). Therefore, under the broadest reasonable interpretation of the claim, Tabe does teach activating the locking component and the tensioning component independently at different times.
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection is regarding the newly amended claim limitation which states “wherein the safety belt system comprises a controllable belt lock above a buckle insert of the belt.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 11, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent No. 7164117; hereinafter Breed) in view of Krumm (U.S. Patent No. 5983147; hereinafter Krumm), and further in view of Tabe (U.S. Patent No. 6728616; hereinafter Tabe).
Regarding claim 1, Breed teaches a driver assistance system for a vehicle comprising (Breed: Col. 336, lines 40-43; i.e., this system provides the right information to the occupant at the right time to aid in the safe operation of the vehicle):
a control unit (Breed: Col 138, lines 12-23; i.e., and a control unit coupled to the measurement apparatus and processor for controlling the component ); 
and a safety belt system (Breed: Col. 465, lines 56-66; i.e., the positioning of a safety device where it can assist in protecting the occupant from injury; the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest),
wherein the control unit is configured to determine a state of a vehicle occupant (Breed: Col. 199, lines 43-45; i.e., any sensor which determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system) via a neural network (Breed: Col. 99, lines 50-64; i.e., providing a plurality of trained neural networks, each designed to determine the classification of the occupant for a respective one of the conditions),
wherein the state of the vehicle occupant is defined by the posture of the vehicle occupant and the weight of the vehicle occupant (Breed: Col. 345, lines 48-50; i.e., many vectors of data will be taken for each occupancy as the occupant assumes different positions and postures; Breed: Col. 135, lines 37-41; i.e., the morphological characteristic may be the weight of the driver, the height of the driver from a bottom of a seat, the length of the driver's arms, the length of the driver's legs and the inclination of the driver's back relative to a seat),
wherein the control unit is configured to generate a 3D model of the vehicle occupant based on the camera images from one or more vehicle interior cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras)
and to determine the state of the vehicle occupant through the analysis of the 3D model by the neural network (Breed: Col. 102, lines 54-63; i.e., a plurality of images of the interior of the passenger compartment are obtained, each from a respective location, a three-dimensional representation of a portion of the interior of the passenger compartment or of the occupying item is created from the images, and a pattern recognition technique is applied to the representation in order to determine the identification and position of the objects in the passenger compartment. The pattern recognition technique may be a neural network),
wherein the control unit is configured to generate the 3D model of the vehicle occupant by correlating the camera images from numerous vehicle interior cameras, or wherein the control unit is configured to generate the 3D model of the vehicle occupant taking depth of field data into account, provided by at least one of the cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two camera; Breed: Col. 362, lines 30-39; i.e., a preferred implementation of at least one invention herein is to use images of different views of the occupant to correlate with known images … to make a three-dimensional map of the occupant),
wherein the control unit is also configured to activate the safety belt system for at least one of positioning and securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) based on the identified state of the vehicle occupant (Breed: col. 421, lines 63-67; i.e., the amount of tension in the seatbelt or the force at which the seatbelt spools out, for the case of force limiters, could also be adjusted based on the occupant morphological characteristics determined by the system).

However, in the same field of endeavor, Krumm teaches determining occupant weight from range images computed from stereo images (Krumm: Col. 9, lines 53-67; i.e., using the range image of an occupant, certain body dimensions are measured and used as entry points into a correlation table giving weight as a function of body dimensions ... A standard feature location algorithm can be used to identify range points corresponding to various features on the occupant (e.g. top of head, shoulders, seat). These points can be used to make dimensional measurements of the occupant's body ... Given these dimensions, the occupant's weight can be estimated from the correlation table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Breed to incorporate the process of determining occupant weight through stereo images as taught by Krumm. Doing so would allow the neural network to combine known principles to estimate the weight of the vehicle occupant through analysis of the 3D model (Krumm: Col. 9, lines 48-51; i.e., the video-based weight measurement system of this invention uses the same principles known to the operator of a "guess your weight" booth on a carnival midway).
Breed also does not appear to specifically teach wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units, and wherein the safety belt system comprises a controllable belt lock above a buckle insert of the belt.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units (Tabe: Col. 3, lines 45-49; i.e., when the seat belt is buckled, the optoisolator switch will enable electrical means that will activate the lock that will keep the seat belt fixed end and the moveable end in place, to prevent unbuckling of the seat belt while and wherein the safety belt system comprises a controllable belt lock above a buckle insert of the belt (Tabe: Col. 23, lines 10-12; i.e., a stopper plunger (130) is engaged between the wheels (120) when the coils (95) complete their windings, initiated by the energy from the seat belt processor; as seen in Figure 6, in the case where the mounting end is fixed to the base of the seat, the controllable belt lock would be above the buckle insert).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Breed to have further incorporated wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units, and wherein the safety belt system comprises a controllable belt lock above a buckle insert of the belt, as taught by Tabe. Doing so would allow the system to activate different components of the safety belt system depending on the identified situation such as only activating the lock while in motion and only activating the belt tensioner before a crash to help prevent injury (Tabe: Col. 5, lines 49-51; i.e., the smart seat belt control system uses these protective measures to extend the protection of occupants in all types of vehicular accidents).
Regarding claim 2, Breed in view of Krumm and Tabe teaches the driver assistance system according to claim 1. Breed further teaches wherein the control unit is configured to identify a predefined driving situation (Breed: Col. 130, lines 16-24; i.e., an anticipatory crash sensor arranged to detect an impending crash involving the vehicle based on data obtained prior to the crash),
and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) when a predefined driving situation has been identified (Breed: Col. 465, lines 56-60; i.e., anticipation of an impact into the rear of the subject vehicle).
Regarding claim 4, Breed in view of Krumm and Tabe teaches the driver assistance system according to claim 1. Breed further teaches wherein the control unit is configured to determine the state of the vehicle occupant through the analysis of one or more camera images from one or more vehicle interior cameras (Breed: Col. 259, lines 55-61; i.e., this can be done using one or more cameras mounted in positions where they can have a good view of the seat occupancy) by the neural network (Breed: Col. 270, lines 7-9; i.e., the decision algorithm processes the returned information using a uniquely trained neural network).
Regarding claim 8, Breed in view of Krumm and Tabe teaches the driver assistance system according to claim 1, but Breed does not specifically teach wherein the safety belt system comprises one or more controllable belt tensioners.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system comprises one or more controllable belt tensioners (Tabe: Col. 14, line 65 – Col. 15, line 2; i.e., these signals are then sent to the coil tensioner to act upon, and influence the appropriate number of rotations of the coil that will initiate the amount of tension of the seat belt that will then keep the occupant on the seat when a collision is sensed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Breed to have further incorporated wherein the safety belt system comprises one or more controllable belt tensioners, as taught by Tabe. Doing so would allow the safety belt system to control the amount of tension required to make sure the occupant remains safely positioned in the seat (Tabe: Col. 14, lines 26-29; i.e., power is so divided to signal the tensional circuit to energize the tensioning coil to rotate and tension the seat belt at a tensional force that is sufficient to hold the occupant on the seat).
Regarding claim 11, Breed teaches a method for a driver assistance system, the method comprising (Breed: Col. 336, lines 40-43; i.e., this system provides the right information to the occupant at the right time to aid in the safe operation of the vehicle):
determining a state of a vehicle occupant (Breed: Col. 199, lines 43-45; i.e., any sensor which determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system) via a neural network of a control unit (Breed: Col. 99, lines 50-64; i.e., providing a plurality of trained neural networks, each designed to determine the classification of the occupant for a respective one of the conditions),
wherein the state of the vehicle occupant is defined by the posture of the vehicle occupant and the weight of the vehicle occupant (Breed: Col. 345, lines 48-50; i.e., many vectors of data will be taken for each occupancy as the occupant assumes different positions and postures; Breed: Col. 135, lines 37-41; i.e., the morphological characteristic may be the weight of the driver, the height of the driver from a bottom of a seat, the length of the driver's arms, the length of the driver's legs and the inclination of the driver's back relative to a seat),
wherein the control unit is configured to generate a 3D model of the vehicle occupant based on the camera images from one or more vehicle interior cameras (Breed: Col. 362, lines 30-39; i.e., a preferred implementation of at least one invention herein is to use images of different views of the occupant to correlate with known images … to make a three-dimensional map of the occupant)
and to determine the state of the vehicle occupant through the analysis of the 3D model by the neural network (Breed: Col. 362, lines 30-39; i.e., make a three-dimensional map of the occupant and to precisely locate these features using neural networks),
wherein the control unit is configured to generate the 3D model of the vehicle occupant by correlating the camera images from numerous vehicle interior cameras, or wherein the control unit is configured to generate the 3D model of the vehicle occupant taking depth of field data into account, provided by at least one of the cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras; Breed: Col. 362, lines 30-39; i.e., a preferred implementation of at least one invention herein is to use images of different views of the occupant to correlate with known images … to make a three-dimensional map of the occupant),
and activating a safety belt system for at securing the vehicle occupant (Breed: col. 421, lines 63-67; i.e., the amount of tension in the seatbelt or the force at which the seatbelt spools out, for the case of force limiters, could also be adjusted based on the occupant morphological characteristics determined by the system) based on the identified state of the vehicle occupant (Breed: col. 421, lines 63-67; i.e., the amount of tension in the seatbelt or the force at which the seatbelt spools out, for the case of force limiters, could also be adjusted based on the occupant morphological characteristics determined by the system).
Breed does not appear to specifically disclose determining the weight of the vehicle occupant through analysis of the 3D model by the neural network.
However, in the same field of endeavor, Krumm teaches determining occupant weight from range images computed from stereo images (Krumm: Col. 9, lines 53-67; i.e., using the range image of an occupant, certain body dimensions are measured and used as entry points into a correlation table giving weight as a function of body dimensions ... A standard feature location algorithm can be used to identify range points corresponding to various features on the occupant (e.g. top of head, shoulders, seat). These points can be used to make dimensional measurements of the occupant's body ... Given these dimensions, the occupant's weight can be estimated from the correlation table).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Breed to incorporate the process of determining 
Breed also does not appear to specifically teach wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units, and wherein the safety belt system comprises a controllable belt lock above a buckle insert of the belt.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units (Tabe: Col. 3, lines 45-49; i.e., when the seat belt is buckled, the optoisolator switch will enable electrical means that will activate the lock that will keep the seat belt fixed end and the moveable end in place, to prevent unbuckling of the seat belt while the vehicle is in motion; Tabe: Col. 10, lines 22-24; i.e., this voltage is then used to energize the coils of the seat belt tensioner so that a proportionate tensional force is ensured when the vehicle is involved in an accident.), and wherein the safety belt system comprises a controllable belt lock above a buckle insert of the belt (Tabe: Col. 23, lines 10-12; i.e., a stopper plunger (130) is engaged between the wheels (120) when the coils (95) complete their windings, initiated by the energy from the seat belt processor; as seen in Figure 6, in the case where the mounting end is fixed to the base of the seat, the controllable belt lock would be above the buckle insert).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Breed to have further incorporated wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units, and 
Regarding claim 12, Breed in view of Krumm and Tabe teaches the method according to claim 11. Breed further teaches wherein the control unit is configured to identify a predefined driving situation (Breed: Col. 130, lines 16-24; i.e., an anticipatory crash sensor arranged to detect an impending crash involving the vehicle based on data obtained prior to the crash),
and wherein the control unit is configured to activate 20010789-US-NP (13362-272) the safety belt system for positioning or securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) when a predefined driving situation has been identified (Breed: Col. 465, lines 56-60; i.e., anticipation of an impact into the rear of the subject vehicle).
Regarding claim 14, Breed in view of Krumm and Tabe teaches the method according to claim 11. Breed further teaches wherein the control unit is configured to determine the state of the vehicle occupant through the analysis of one or more camera images from one or more vehicle interior cameras (Breed: Col. 259, lines 55-61; i.e., this can be done using one or more cameras mounted in positions where they can have a good view of the seat occupancy) by the neural network
Regarding claim 18, Breed in view of Krumm and Tabe teaches the method according to claim 11, but Breed does not specifically teach wherein the safety belt system comprises one or more controllable belt tensioners.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system comprises one or more controllable belt tensioners (Tabe: Col. 14, line 65 – Col. 15, line 2; i.e., these signals are then sent to the coil tensioner to act upon, and influence the appropriate number of rotations of the coil that will initiate the amount of tension of the seat belt that will then keep the occupant on the seat when a collision is sensed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Breed to have further incorporated wherein the safety belt system comprises one or more controllable belt tensioners. Doing so would allow the safety belt system to control the amount of tension required to make sure the occupant remains safely positioned in the seat (Tabe: Col. 14, lines 26-29; i.e., power is so divided to signal the tensional circuit to energize the tensioning coil to rotate and tension the seat belt at a tensional force that is sufficient to hold the occupant on the seat).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Krumm and Tabe, and in further view of Askeland (U.S. Patent No. 10053088; hereinafter Askeland).
Regarding claim 3, Breed in view of Krumm and Tabe teaches the driver assistance system according to claim 1, but Breed does not specifically teach wherein the control unit is configured to identify parameters of a predefined driving situation, and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters.
However, in the same field of endeavor, Askeland teaches wherein the control unit is configured to identify parameters of a predefined driving situation (Askeland: Col. 21, lines 1-6; i.e., and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters (Askeland: Col. 11, lines 53-56; i.e. the seat belt tensioning system 383 may be configured to retract a seat belt deployed about an occupant in order to pre-tension or tighten it about the occupant prior to a collision predicted by the planner system 358.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Breed to have incorporated configuring the control unit to identify parameters of a predefined driving situation, and to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters, as taught by Askeland. Doing so would allow the system to identify different situations in which an obstacle cannot be easily avoided and to activate the safety belt to protect the occupants (Askeland: Col. 11, lines 56- 61; the seat actuator system 382 and the seat belt tensioning system 383 may be coupled with one or more structures configured to support mechanical loads occurring due to a collision, abrupt vehicle acceleration or deceleration, evasive maneuvers, sharp turns, and/or hard braking.)
Regarding claim 13, Breed in view of Krumm and Tabe teaches the driver assistance method according to claim 11, but Breed does not specifically teach wherein the control unit is configured to identify parameters of a predefined driving situation, and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters.
However, in the same field of endeavor, Askeland teaches wherein the control unit is configured to identify parameters of a predefined driving situation (Askeland: Col. 21, lines 1-6; i.e., the sensor arrays 134 can include forward and rearward looking sensors to identify obstacles in the path and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters (Askeland: Col. 11, lines 53-56; i.e. the seat belt tensioning system 383 may be configured to retract a seat belt deployed about an occupant in order to pre-tension or tighten it about the occupant prior to a collision predicted by the planner system 358.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance method of Breed to have incorporated configuring the control unit to identify parameters of a predefined driving situation, and to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters, as taught by Askeland. Doing so would allow the system to identify different situations in which an obstacle cannot be easily avoided and to activate the safety belt to protect the occupants (Askeland: Col. 11, lines 56- 61; the seat actuator system 382 and the seat belt tensioning system 383 may be coupled with one or more structures configured to support mechanical loads occurring due to a collision, abrupt vehicle acceleration or deceleration, evasive maneuvers, sharp turns, and/or hard braking).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661